Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Colice on Dec. 6, 2021.
The application has been amended as follows: 


18. (Original) The method of claim 17 [[18]], further comprising:
producing a first signal proportional a sum of the first portion and the second portion and a second signal proportional to a difference between the first portion and the second portion.

Reasons for Allowance
The reasons for allowance are the same as those presented in the previous Notice of Allowability.

/DARREN E WOLF/Primary Examiner, Art Unit 2636